Citation Nr: 0309201	
Decision Date: 05/16/03    Archive Date: 05/27/03

DOCKET NO.  95-28 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for prostatitis.

2.  Entitlement to service connection for headaches, to 
include as secondary to the veteran's service-connected 
tonsillectomy.

3.  Entitlement to service connection for sinusitis, to 
include as secondary to the veteran's service-connected 
tonsillectomy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from September 1952 to 
September 1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.

The Board remanded this case back to the RO for further 
development in December 2000.  The requested development has 
been completed, and the case has been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's service-connected prostatitis is no more 
than mildly disabling, with current symptoms include voiding 
once per night and once every four hours during the day, mild 
hesitancy, and a slow stream with occasional urgency; there 
is no indication of the wearing of absorbent materials or the 
need for drug therapy, and post-void residuals were noted to 
be 73 cubic centimeters.  

3.  The evidence of record does not support the finding of an 
etiological relationship between the veteran's headaches and 
either service or his service-connected tonsillectomy.

4.  The evidence of record does not support the finding of an 
etiological relationship between a current sinus disorder and 
either service or the veteran's service-connected 
tonsillectomy.


CONCLUSIONS OF LAW

1.  The criteria for a compensable evaluation for prostatitis 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.31, 
4.115a, 4.115b, Diagnostic Code 7527 (2002); 38 C.F.R. 
§ 4.115a, Diagnostic Codes 7526 and 7527 (1993).  

2.  Headaches were not incurred in or aggravated by service 
or as a result of the veteran's service-connected 
tonsillectomy.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309, 3.310 (2002).

3.  Sinusitis was not incurred in or aggravated by service or 
as a result of the veteran's service-connected tonsillectomy.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303, 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran 
and has afforded him VA examinations addressing his claimed 
disorders.  There is no indication of additional relevant 
medical evidence that has not been obtained by the RO to 
date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a February 2001 
letter.  See 38 U.S.C.A. § 5103.  This letter, which includes 
a discussion of the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, also contains a specific explanation of 
the type of evidence necessary to substantiate the veteran's 
claims, as well as which portion of that evidence (if any) 
was to be provided by him and which portion the VA would 
attempt to obtain on his behalf.  The specific requirements 
for a grant of the benefits sought on appeal will be 
discussed in further detail below, in conjunction with the 
discussion of the specific facts of this case.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Entitlement to a compensable evaluation for prostatitis

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.  

In a November 1957 rating decision, the San Francisco, 
California VARO granted service connection for prostatitis on 
the basis of in-service treatment for this disability.  A 
zero percent evaluation was assigned, effective from 
September 1956.  This evaluation has since remained in effect 
and is at issue in this case.

The veteran was seen at a VA facility in September 1993 with 
complaints of "discharge in shorts in AM."  A diagnostic 
impression of a prostate infection was rendered.  

A November 1995 VA general medical examination revealed a 
prostate that was not enlarged, with no nodules present.  No 
pertinent diagnosis was rendered.

In June 1999, the veteran declined a prostate evaluation with 
his VA treatment provider, and this provider informed him of 
the benefits of prostate screening.  During an evaluation in 
July 2000, the veteran denied hematuria, dysuria, difficulty 
in initiating urine flow, urinary incontinency, and urgency.

During his May 2002 VA genitourinary examination, the veteran 
reported that he had daytime urinary frequency of 
approximately once every four hours and nocturia one time per 
night, usually around 3:30 AM.  He stated that he was able to 
return to sleep after voiding.  Some mild hesitancy, 
consisting of mainly having to wait for his stream to start, 
was indicated.  The veteran also reported that he typically 
had a slow stream after voiding began, but he denied dysuria 
or hematuria.  Also, he stated that he had occasional urgency 
and, if greatly delayed in getting to the bathroom, would 
leak a small amount.  He denied the use of pads or absorbent 
materials.  No current treatment or invasive/noninvasive 
procedures were reported, and the veteran stated that his 
urinary condition had no effect on his daily activities.  

Upon examination, the veteran's penis and testes were found 
to be within normal limits, with no evidence of atrophy.  The 
epididymis and spermatic cords were palpated on both sides, 
with no thickening, tenderness, or other abnormalities felt.  
Post-void residuals were noted to be 73 cubic centimeters, 
and laboratory testing of the veteran's urine was 
accomplished.  In rendering a diagnosis, the examiner found 
probable early prostatism, as manifested by mild hesitancy 
and a slow stream, with occasional urgency and infrequent 
urgency incontinence.  There was no evidence of a urinary 
infection, based on a review of the veteran's chart and the 
microbiology and urinanalysis findings.

As this claim has been pending since 1993, the Board observes 
that there has been a substantial change in the diagnostic 
criteria for evaluating disorders of the genitourinary system 
during the pendency of this appeal.  These changes were 
effectuated as of February 17, 1994.

The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  In a subsequent precedent opinion, however, the VA 
Office of General Counsel determined that when a provision of 
the VA rating schedule is amended while a claim for an 
increased rating under that provision is pending, the Board 
should first determine whether the intervening change is more 
favorable to the veteran.  If the amendment is more 
favorable, the Board should apply that provision to rate the 
disability for periods from and after the effective date of 
the regulatory change.  However, the Board may apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).

Under 38 C.F.R. § 4.115a, Diagnostic Codes 7526 and 7527 
(1993), in effect through February 16, 1994 and applicable 
during the entire pendency of this appeal under Karnas, 
disorders of the prostate gland were evaluated as cystitis, 
with a minimum 20 percent evaluation assigned in cases of 
resection or removal of the prostate gland.  Under Diagnostic 
Code 7512, mild chronic cystitis warranted a zero percent 
evaluation; while moderate cystitis, with diurnal and 
nocturnal frequency with pain and tensmus, warranted a 10 
percent evaluation.

Under 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2002), in 
effect as of February 17, 1994 and applicable only from that 
date, prostate gland injuries are evaluated as voiding 
dysfunction or as a urinary tract infection, whichever is 
predominant.  Under 38 C.F.R. § 4.115a, a minimum 20 percent 
evaluation is warranted for voiding dysfunction that requires 
the wearing of absorbent materials which must be changed less 
than two times per day.  Under the same section, a minimum 10 
percent evaluation is warranted for a daily voiding interval 
between two and three hours, or awakening to void two times 
per night; marked obstructive symptomatology (hesitancy, slow 
or weak stream, decreased force of stream) with any one or a 
combination of post void residuals greater than 150 cubic 
centimeters, uroflometry with a markedly diminished peak flow 
rate (less than 10 cubic centimeters per second), recurrent 
urinary tract infections secondary to obstruction, or 
stricture disease requiring periodic dilation every two to 
three months; and a urinary tract infection requiring long-
term drug therapy, one to two hospitalizations per year, 
and/or intermittent intensive management.  The only specific 
criteria listed for a zero percent evaluation is obstructive 
symptomatology, with or without stricture disease, requiring 
dilation one to two times per year.

The Board has reviewed the evidence of record but finds that 
the veteran's prostatitis is no more than mildly disabling.  
Current symptoms include voiding once per night and once 
every four hours during the day, mild hesitancy, and a slow 
stream with occasional urgency.  There is no indication of 
the wearing of absorbent materials or the need for drug 
therapy, and post-void residuals were noted to be 73 cubic 
centimeters.  Moreover, there is no history of resection or 
removal of the prostate.  

In short, there is no evidence supporting a 10 percent 
evaluation under either the prior or the revised criteria for 
evaluating prostate disorders, and the preponderance of the 
evidence is therefore against the veteran's claim of 
entitlement to a 10 percent evaluation for prostatitis.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected prostatitis has markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluation, and 
there is also no indication that this disorder has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

III.  Claims for service connection

A.  Applicable laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Also, certain chronic diseases, including 
organic neurological disorders, may be presumed to have been 
incurred during service if manifested to a compensable degree 
within one year of separation from active military service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Additionally, a disability which is proximately due to, or 
results from, another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  38 C.F.R. § 3.310(a).  Specifically, 
when aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or the 
result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Under 38 U.S.C.A. § 1111, a veteran is afforded a presumption 
of sound condition upon entry into service, except for any 
defects noted at the time of examination for entry into 
service.  That presumption can be rebutted by clear and 
unmistakable evidence that such a disability existed prior to 
service and was not aggravated by service.  See Monroe v. 
Brown, 4 Vet. App. 513, 515 (1993); Green v. Derwinski, 1 
Vet. App. 320, 322 (1991); 38 C.F.R. § 3.304(b).  A 
preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  In this regard, temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying disability (as contrasted to symptoms) 
has worsened.  See Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).


B.  Headaches

The Report of Medical History accompanying the veteran's 
September 1952 entrance examination report indicates that he 
reported a history of frequent or severe headaches.  His 
service medical records are otherwise silent for headaches.  

In December 1988, the veteran was treated at a VA facility 
for complaints of migraine headaches.  At that time, he 
reported a twenty-year history of migraine headaches.

Following the Board's December 2000 remand, the veteran was 
afforded a VA neurological examination in May 2002, with an 
examiner who reviewed his claims file.  The veteran's 
reported history of headaches at entry into service was noted 
by the examiner.  During this examination, the veteran 
reported a history of Demerol addiction during service and 
current headaches that began with a band-like tingling 
paresthesia around the cranium.  The examiner diagnosed 
atypical migraine headaches and noted that these headaches 
"appear" to have been present at the veteran's entry into 
service and were not treated "officially at least" during 
service.  The examiner further noted that the a tonsillectomy 
is rarely a factor in the onset of migraine headaches.  
Therefore, the examiner concluded that the veteran's 
headaches "must be considered less than likely service 
connected, pre-existing induction and not aggravated by 
military service."  

Also, the report of the veteran's May 2002 nose, sinus, 
larynx, and pharynx examination contains a diagnosis of 
headaches of non-sinus origin.

In this case, the veteran reported headaches at entry into 
service, and the May 2002 VA neurological examination 
provides support for the finding that this disability 
preexisted service.  The Board finds that there is some 
doubt, however, as to whether this examination report 
constitutes "clear and unmistakable evidence" of a pre-
service disability, rebutting the presumption of soundness 
under 38 U.S.C.A. § 1111; significantly, headaches were not 
noted on the entrance examination, even though a history of 
headaches was reported by the veteran.  Therefore, to provide 
the veteran with every consideration, the Board will approach 
this disorder both as one that preexisted service and as one 
that was not present at entry into service.

Assuming that the veteran's headaches were present at his 
entry into service, the Board nevertheless finds that there 
is no indication of treatment for this disorder during 
service, and the examiner who conducted the May 2002 VA 
examination found no evidence of in-service aggravation.  
Furthermore, the veteran has provided no other medical 
records suggesting a measured worsening of headaches during 
service.

On the other hand, assuming that the veteran's headaches were 
not present at his entry into service, the Board observes 
that he did not receive treatment for this disorder during 
service or for several decades thereafter.  None of his 
treatment providers have offered an opinion linking headaches 
to either service or his service-connected tonsillectomy, and 
the examiner who conducted the May 2002 VA examination 
specifically discounted the possibility of a causal 
relationship between headaches and a tonsillectomy.

Indeed, the only evidence supporting the veteran's claim is 
his own lay opinion, as indicated in his August 1995 
Substantive Appeal.  However, the veteran has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  
Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Overall, regardless of whether this issue is approached on a 
direct incurrence, aggravation, or secondary service 
connection theory, the preponderance of the evidence is 
against the claim of entitlement to service connection for 
headaches, to include as secondary to the veteran's service-
connected tonsillectomy.  Therefore, the claim must be 
denied.  Again, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) regarding the resolution of doubt are not 
applicable.


C.  Sinusitis

The veteran's service medical records are entirely negative 
for any sinus symptoms or disorders.  Rather, sinusitis was 
first noted in an August 1983 VA treatment record.  The 
veteran was treated for steady sinus drainage for the past 
week in November 1988.  A March 1992 VA treatment record 
reflects a history of sinusitis for fifteen years.

Following the Board's December 2000 remand, the veteran was 
afforded a VA nose, sinus, larynx, and pharynx examination in 
May 2002.  During this examination, he reported increased 
corryza (clear nasal discharge) since his in-service 
tonsillectomy.  A computed tomography (CAT) scan of the 
sinuses revealed no inflammation of the paranasal sinuses.  
Upon examination, the nasal turbinates were unremarkable on 
the left but somewhat boggy and hyperemic on the right.  
There was no tenderness to palpation in the frontal sinuses, 
the ethmoid sinuses, or the left maxillary sinus.  However, 
the veteran did complain of mild tenderness over the right 
maxillary sinus.  The pertinent diagnosis was chronic 
perennial vasomotor rhinitis, "less than likely secondary to 
tonsillectomy, which occurred in the Military."  

In this case, the veteran appears to have some tenderness 
over the left maxillary sinus and boggy and hyperemic nasal 
turbinates on the right, but he was diagnosed with rhinitis 
and not sinusitis in the May 2002 VA examination report.  
Regardless of the diagnosis rendered, however, there is 
simply no evidence of record whatsoever of any sinus or other 
upper respiratory disorder for several decades following the 
veteran's separation from service and no evidence of a causal 
relationship between such a disorder and either service or 
his service-connected tonsillectomy.  Indeed, such a 
relationship was specifically found to be "less than 
likely" by the examiner who conducted the May 2002 
examination.

Again, the only evidence of record supporting the veteran's 
contentions is his own lay opinion, as noted in an October 
1992 statement.  As the veteran has not been shown to possess 
the training or credentials needed to render a diagnosis of a 
competent opinion as to etiology, however, his lay 
contentions do not constitute competent medical evidence and 
lack probative value.  See Routen v. Brown, 10 Vet. App. at 
186.

Overall, the preponderance of the evidence is against the 
claim of entitlement to service connection for sinusitis, to 
include as secondary to the veteran's service-connected 
tonsillectomy, and the claim must be denied.  Again, as the 
preponderance of the evidence is against the veteran's claim, 
the provisions of 38 U.S.C.A. § 5107(b) regarding the 
resolution of doubt are not applicable.



ORDER

The claim of entitlement to a compensable evaluation for 
prostatitis is denied.

The claim of entitlement to service connection for headaches, 
to include as secondary to the veteran's service-connected 
tonsillectomy, is denied.

The claim of entitlement to service connection for sinusitis, 
to include as secondary to the veteran's service-connected 
tonsillectomy, is denied.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you. 


 

